Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.


WITHOUT PREJUDICE &
SUBJECT TO CONTRACT










DATED 26 June 2019








ACCENTURE (UK) LIMITED










- and -










RICHARD LUMB














RETIREMENT AGREEMENT















--------------------------------------------------------------------------------






WITHOUT PREJUDICE &
SUBJECT TO CONTRACT


THIS AGREEMENT is dated the 26th day of June 2019


BETWEEN:    
(1)
ACCENTURE (UK) LIMITED, of 30 Fenchurch Street, London, EC3M 3BD (“the
“Company”) and

(2)
RICHARD LUMB, whose address is [REDACTED] (the “Employee”)

RECITALS


(A)
The Employee has been employed by the Company under the terms of a Managing
Director Employment Agreement dated 10 May 2012 made between the Employee and
the Company (the “Employment Agreement”), a copy of which is attached at the
schedule to this Agreement (marked with the letter “A”).

(B)
The Company is entering into this Agreement for itself and as agent for and
trustee of all the members of the Group and is duly authorised on their behalf.

(C)
The Employee has received independent legal advice from the Relevant Independent
Advisor as defined in Clause 16 below who is a qualified lawyer as such term is
defined in Section 203 of the Employment Rights Act 1996 as to the terms and
effect of this Agreement and is aware that he has those potential claims against
the Company which are listed and have been raised in Clause 13 below.

THE PARTIES AGREE AS FOLLOWS:


REMAINING PERIOD OF EMPLOYMENT


1.
The Employee’s employment with the Company shall terminate on 31 August 2019
(the “Retirement Date”). The Company will pay the Employee’s salary and benefits
until the Retirement Date, in accordance with Clause 3 of this Agreement.

2.
Between the date of this Agreement and the Retirement Date, and subject always
to the provisions of the Employment Agreement, the Employee will continue to
carry out his normal duties, comply with the cooperation obligations set forth
on the schedule to this Agreement (marked with the letter “B”), and generally
undertake such steps, tasks and duties as may reasonably be requested of him
from to time prior to the Retirement Date.






--------------------------------------------------------------------------------





3.
The Company confirms that the Employee is entitled to receive up to and
including the Retirement Date, his usual salary and benefits under his terms and
conditions of employment, together with any pro-rata accrued vacation balance
and any outstanding expense amounts to be reimbursed to the Employee under the
Company’s normal expense policy. Any payments due at the Retirement Date in this
respect shall be paid on the next practicable Company payroll date after the
Retirement Date and will be subject to the deduction of income tax and
employee’s National Insurance contributions. The Employee shall remain eligible
to receive any earned annual bonus payment for fiscal year 2019 under and in
accordance with the terms of the Accenture Global Annual Bonus Plan, which
amount be shall be determined and payable at the same time that bonuses are
determined and paid to the Accenture’s other executives in the ordinary course.
Any such earned annual bonus will be paid in the ordinary course and will be
subject to the deduction of income tax and employee’s National Insurance
contributions. In calculating the bonus for fiscal year 2019, the Company shall
not take into account the fact that the Employee is retiring.

4.
The Employee shall cease to participate in any insurances provided by the
Company with effect from the Retirement Date, with the exception of any
professional liability and directors' and officers' liability insurance policies
that the Company has in place from time to time which shall be continued on the
same basis as the Company provides cover under such policies to any former
employee of a similar status/position to the Employee. The Employee shall remain
responsible for any income tax and employee’s National Insurance contributions
payable by reference to any such insurance benefits. The Company shall provide a
copy of such policies to the Employee on request. The Company has provided a
copy of the relevant provisions of such policies to the Employee.

COMPENSATION
5.
Subject to the Company receiving this Agreement, signed by the Employee, the
Certificate referred to in Clause 16.3 signed by his Relevant Independent
Advisor (as defined in Clause 16 below), and to the Employee complying with: (i)
the terms of this Agreement in full including, without limitation, complying
with his obligations under Clause 2 above and the Schedule to this Agreement
(marked with the letter “B”) and entering into the Further Retirement Agreement
on the Retirement Date; and (ii) his obligations under all restrictive covenants
(including his non-competition and non-solicitation covenants) set forth in the
Grant Agreements as referenced in Clauses 9 and 10 below and the Employment
Agreement as referenced in Clauses 1.2 and 1.3 of the Schedule to this Agreement
(marked with the letter “F”), the Company agrees to pay the Employee a payment
of £378,000 (the “Lump sum Payment”)) (less deductions for income tax and
employee’s National Insurance contributions). The Lump sum Payment shall be paid






--------------------------------------------------------------------------------





within 28 days of the later of: (i) the Employee’s P45 being issued; and (ii)
the Retirement Date, such sum to be paid into the Employee’s normal bank
account.
6.
The Company shall be entitled to deduct from the monies referred to in Clauses
3, 5 and/or 9 of the Agreement any sums due from the Employee to the Company and
any Associated Company including, but not limited to, any outstanding loans and
any sums due from the Employee in respect of excess holiday, his personal
expense account, any amounts owed by the Employee in relation to any corporate
card provided to the Employee through the Company and any and all other sums due
or payable by the Employee to the Company.

7.
The Employee shall execute the Further Retirement Agreement on the Retirement
Date or within three working days thereafter.

8.
The Company shall also pay to the Employee a sum in lieu of any accrued untaken
holiday as at the Termination Date as well as all out of pocket expenses as at
the Termination Date.

SHARE INCENTIVE PLAN AND EMPLOYEE SHARE PURCHASE PLAN
9.
In relation to benefits under the Accenture plc 2001 Share Incentive Plan, the
Accenture plc 2010 Share Incentive Plan, as amended, and the Accenture plc 2010
Employee Share Purchase Plan, as amended (each a “Plan” and collectively the
“Plans”), except as otherwise expressly provided in Clause 10 below, the
Employee’s entitlements (if any) shall be determined exclusively in accordance
with the governing documents of the relevant Plan from time to time in force,
including any Grant Agreements or amendments thereto under each applicable Plan.

10.
Subject to and conditional upon the Employee complying with the terms of any
Grant Agreements and this Agreement in full including, without limitation,
complying with his obligations under all restrictive covenants (including his
non-competition and non-solicitation covenants) set forth in the Grant
Agreements and his obligations under Clause 2 above and the Schedule to this
Agreement (marked with the letter “B”) and entering into the Further Retirement
Agreement on the Retirement Date, Accenture agrees to:

10.1
waive the continued service requirements that apply to the restricted share
units granted to the Employee on January 1, 2018, and January 1, 2019,
respectively, under Accenture’s Key Executive Performance Share Program (the
“Key Executive RSUs”), such that the Employee’s retirement shall not be deemed a
termination of “Qualified Status” with regard to the Key Executive RSUs;






--------------------------------------------------------------------------------





10.2
waive the continued service requirements that apply to the restricted share
units granted to the Employee on January 5, 2018, and January 5, 2019,
respectively, under Accenture’s Voluntary Equity Investment Program (the “VEIP
RSUs”), such that the Employee’s retirement shall not be deemed a “termination
of employment” with regard to the VEIP RSUs and the Company shall pay, on the
next practicable payroll date after 5 January 2020, a cash payment in an amount
equal to the value of any matching VEIP grant that the Employee would have
otherwise received had he participated in the VEIP through the matching grant
date based on the number of VEIP shares purchased with contributions from the
Employee between 1 January 2019 and 30 June 2019 and the closing price of the
shares as of 5 January 2020; and

10.3
provide, or cause one of its Affiliates to provide, the Employee with a cash
payment of $750,000, less applicable taxes and withholdings, in February 2020 at
such time as any award under Accenture’s fiscal 2020 Performance Equity Award
Program in respect of Employee’s performance for Accenture’s 2019 fiscal year
would normally have vested, in lieu of any such award.

For the avoidance of doubt, the release and settlement of the Key Executive RSUs
and the VEIP RSUs shall not be accelerated by this Agreement and the Employee
shall only receive any Accenture class A ordinary shares underlying the Key
Executive RSUs that actually vest based on the attainment of the specified
performance criteria applicable to such awards as set forth in the Employee’s
Restricted Share Unit Agreements governing such Key Executive RSUs. Should the
Employee violate any of the restrictive covenants set forth in the Grant
Agreements governing the Key Executive RSUs or the VEIP RSUs, including, without
limitation, the non-solicitation and non-competition covenants set forth
therein, the Employee shall immediately forfeit the accelerated vesting provided
hereunder and agrees to transfer any shares delivered in respect of the Key
Executive RSUs and VEIP RSUs and any proceeds in respect of the Employee’s sale
of such shares to Accenture in accordance with any demand received from
Accenture for the transfer of such shares or proceeds.
BENEFITS TO THE EMPLOYEE
11.
The Company shall, without any admission of liability whatsoever, provide the
following benefits to the Employee:

Laptop Computer and iPhone
11.1
A payment of £900 (less appropriate deductions for income tax) will be made to
the Employee as a contribution towards the purchase of a laptop computer.
Subject to compliance with the






--------------------------------------------------------------------------------





Company’s applicable policies and procedures (including in relation to the
removal of Confidential Information and licensed software and applications) the
Employee may retain his iPhone handset following the Retirement Date and the
Company shall make all reasonable arrangements to port his current mobile
telephone number to him. For the avoidance of doubt, the Employee shall be
responsible for meeting the cost of all telephone calls and data usage relating
to the iPhone following the Retirement Date.
Legal Fees
11.2
The Company agrees, upon the receipt of an appropriate invoice to pay direct to
the Relevant Independent Advisor (as defined in Clause 16 below) a contribution
towards the legal costs incurred by the Employee solely in connection with this
Agreement, subject to a maximum of £800 (exclusive of VAT but inclusive of any
disbursements).

SETTLEMENT AND WAIVER OF CLAIMS
12.
The Employee acknowledges and agrees that there are no sums of money or benefits
due to him from the Company, Legacy Accenture or any Associated Company (except
as provided for in this Agreement). The Employee confirms that, except as
provided for in this Agreement, he does not have and will not have following the
Retirement Date any claim or entitlement under or in connection with any bonus,
incentive, share option or similar scheme and that none of the Company, Legacy
Accenture nor any Associated Company (nor any trustees of any scheme established
by the Company, Legacy Accenture nor any Associated Company) is or shall be
liable to make any payment or provide the Employee with shares under any such
scheme.

13.
The Employee agrees to accept the sums and benefits to be given to him under
Clauses 3, 5 and 10 of this Agreement in full and final settlement of:

13.1
his prospective entitlement to bring the Particular Complaints and/or
Proceedings; and

13.2
his prospective entitlement to bring any other Statutory Employment Protection
Claim; and

13.3
any and all claims appearing at Part C of the Schedule to this Agreement (marked
with the letter “C”).

WARRANTIES
14.
As a strict condition of this Agreement, the Employee agrees, warrants and
represents in the terms of the Schedule to this Agreement (marked with the
letter “D”).






--------------------------------------------------------------------------------





15.
The Company enters into this Agreement in reliance upon the warranties given by
the Employee at Clause 14 above and in the terms of the Schedule to this
Agreement (marked with the letter “D”). The Employee acknowledges that the
Company has relied on the warranties set out therein in entering into this
Agreement and that the Company and its Affiliates shall be released from any
obligation to make any payment or provide any benefit to the Employee hereunder
in the event that the information so warranted proves inaccurate. In the event
that the Employee brings any claims or proceedings, (whether statutory or
otherwise) in breach of the provisions of this Agreement (whether in an
Employment Tribunal, the High Court, a County Court or otherwise) the Employee
agrees that he will repay to the Company within 30 days of a written demand a
sum equivalent to the net sum received pursuant to Clauses 5 and 10 above. This
sum shall be recoverable as a debt, together with all costs, including
reasonable legal costs, incurred by the Company in recovering the sum and/or in
relation to any claims or proceedings so brought by the Employee. For the
avoidance of doubt, the Employee shall not be precluded from enforcing (i) any
pension rights or pension benefits which have accrued to the Employee up to the
Retirement Date; (ii) the terms of this agreement; or (iii) his rights under the
Plans as amended by this Agreement, nor will the provisions of this Clause 15
apply should he do so.

STATUTORY REQUIREMENTS
16.
The Employee confirms that he has received independent legal advice from an
adviser who is both an Independent Advisor and a Relevant Independent Advisor
(the “Relevant Independent Advisor”) (as defined in the Acts referred to in
Clause 17 of this Agreement), as to the terms and effect of this Agreement and
in particular its effect on the Employee’s ability to pursue his rights before
an Employment Tribunal.

16.1
The Relevant Independent Advisor who has advised the Employee is identified in
the Schedule to this Agreement (marked with the letter “E”).

16.2
The Employee confirms that he has been advised by the Relevant Independent
Advisor identified in the Schedule to this Agreement (marked with the letter
“E”) that there is in force and was at the time the Employee received the advice
referred to a contract of insurance or an indemnity provided for members of a
professional body covering the risk of a claim by the Employee in respect of
loss arising in consequence of that advice.

16.3
The Employee agrees that the payments referred to in Clause 5 and 10 are
conditional on the Employee obtaining from the Relevant Independent Advisor on
the Relevant Independent Advisor’s headed notepaper a Certificate in the terms
set out in the Schedule to this Agreement (marked with the letter “E”), and
delivering such Certificate to the Company with this Agreement.






--------------------------------------------------------------------------------





17.
The Company and the Employee agree and acknowledge that the conditions
regulating compromise contracts, compromise agreements and settlement agreements
(as applicable) under section 147(3) of the Equality Act 2010, section 203(3) of
the Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations
1998, section 14 of the Employment Relations Act 1999, regulation 9 of the
Part-time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, paragraph 13 of the Schedule to the Occupational
and Personal Pensions Schemes (Consultation by Employers and Miscellaneous
Amendment) Regulations 2006 and section 58 of the Pensions Act 2008 are
satisfied.

18.
The parties acknowledge that this Agreement is not an admission by the Company
or the Employee of any wrongdoing or liability whatsoever, but results from the
desire to resolve all actual and/or potential disputes between them.

CONTINUING OBLIGATIONS
19.
The Employee agrees that he will continue to be bound by and will comply with
those continuing obligations set forth on the schedule to this Agreement (marked
with the letter “F”). The Employee shall be paid the sum of £500 (subject to the
deduction of tax and employee’s National Insurance contributions) in
consideration for entering into the obligations listed in Clause 1 of the
Schedule to this Agreement (marked with the letter “F”). This sum shall be paid
to the Employee within 28 days of the Retirement Date.

20.
The Company agrees to comply with its obligations in relation to any reference
request in the terms set out in the Schedule to this Agreement (marked with the
letter “G”).

TAXATION OF COMPENSATION
21.
If any payments or benefits made pursuant to this Agreement are at any time
assessed to income tax, PAYE and/or employee National Insurance contributions
(“Taxation”), whether in addition to such deductions as the Company may make at
the time payment is made or otherwise, the Employee agrees to be responsible for
the payment of such Taxation and in the event that the HM Revenue & Customs
seeks to recover the whole or part of the Taxation from the Company to indemnify
the Company fully in respect thereof. The Employee agrees to pay the Company the
amount of any Taxation within 14 days of the Company serving upon the Employee a
notice signed by the Company’s external tax advisors confirming the amount to be
paid in respect of this indemnity and that the Taxation falls due to be
accounted for to a relevant taxing authority within 30 days of the date of the
notice. For the avoidance of doubt, this indemnity shall not






--------------------------------------------------------------------------------





apply to any tax or National Insurance deducted by the Company from the gross
sums referred to in this Agreement. The Company agrees to notify the Employee
(at his address listed in this Agreement) as soon as reasonably practicable of
any claim received by the Company from HM Revenue & Customs for payment
of Taxation and to provide the Employee (at his address listed in this
Agreement) with any copy correspondence and documentation reasonably requested
by the Employee from HM Revenue & Customs relevant to the above matters.
GOVERNING LAW AND INTERPRETATION
22.
This Agreement shall be governed by and interpreted according to English law.
Any dispute shall be subject to the exclusive jurisdiction of the English
Courts.

23.
The Company is entering into this Agreement for itself and as agent for and
trustee of all Associated Companies. The parties intend that each Associated
Company should be able to enforce in its own right the terms of this Agreement
which expressly or impliedly confer a benefit on that company subject to and in
accordance with the provisions of the Contracts (Rights of Third Parties) Act
1999. The consent of any party who is not a party to this Agreement shall not be
required for the variation or termination of this Agreement, even if that
variation or termination affects the benefits conferred on such party.

24.
Each Clause of this Agreement is intended to be separate and severable and
enforceable as such. If any provision or part of a provision of this Agreement
shall be or become void or unenforceable for any reason, this shall not affect
the validity of that provision or any remaining provisions of this Agreement in
this or any other jurisdiction and the provision may be severable and if any
provision would be treated as valid and effective if part of the wording was
deleted, it shall apply with such modifications as necessary to make it valid
and effective.

25.
The terms of this Agreement (and the Plans) constitute the entire agreement and
undertaking between the parties hereto and it supersedes and replaces all prior
negotiations, agreements, arrangements or understandings (whether implied or
express, orally or in writing) concerning the subject-matter hereof, all of
which are hereby treated as terminated by mutual consent.

26.
No variation of this Agreement shall be binding on either party unless and to
the extent that the same is recorded in a written document executed by the
parties. No waiver by the Company or any Affiliate of any term, provision or
condition of this Agreement or of any breach by the Employee of any such term,
provision or condition shall be effective unless it is in writing (excluding
e-mail) and signed by the Company. No failure to exercise nor any delay in
exercising any right or remedy hereunder by the Company or any Affiliate shall
operate as a waiver thereof






--------------------------------------------------------------------------------





or of any other right or remedy hereunder, nor shall any single or partial
exercise of any right or remedy by the Company or any Affiliate prevent any
further or other exercise thereof or the exercise of any other right or remedy.
27.
This Agreement although marked “Without Prejudice” and “Subject to Contract”
will upon signature by all of the parties be treated as an open document
evidencing an agreement binding on the parties.

28.
This Agreement may be executed by counterparts which together shall constitute
one agreement.  Either party may enter into this Agreement by executing a
counterpart and this Agreement shall not take effect until it has been executed
by both parties. 

29.
In this Agreement expressions shall have the meaning given to them in the body
of this Agreement or in the Schedule to this Agreement (marked with the letter
“H”).

29.1
The headings are inserted for convenience only and shall not affect its
construction.

29.2
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

29.3
Unless the context otherwise requires, a reference to one gender includes a
reference to other genders.

29.4
Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

29.5
The schedules to this Agreement form part of (and are incorporated into) this
Agreement.



Signed for and on behalf of     
)
 
 
)
/s/ Patrick Rowe
ACCENTURE (UK) LIMITED
)
 
 
 
 
Signed by the said
)
 
 
)
/s/ Richard Lumb
RICHARD LUMB
)
 








--------------------------------------------------------------------------------





SCHEDULE “A”
EMPLOYMENT AGREEMENT


[REDACTED; FORM PREVIOUSLY FILED]





--------------------------------------------------------------------------------





SCHEDULE “B”
[REDACTED]





--------------------------------------------------------------------------------







SCHEDULE “C”


[REDACTED]





--------------------------------------------------------------------------------






SCHEDULE “D”
[REDACTED]





--------------------------------------------------------------------------------





SCHEDULE “E”
[REDACTED]





--------------------------------------------------------------------------------





SCHEDULE “F”
[REDACTED]





--------------------------------------------------------------------------------





SCHEDULE “G”
[REDACTED]





--------------------------------------------------------------------------------





SCHEDULE “H”
DEFINITIONS


In this Agreement the following expressions shall have the following meanings:
•
“Affiliate” means in relation to any Legal Entity, any other Legal Entity which
from time to time Controls, is Controlled by or is under common Control with
that Legal Entity; an Affiliate of the Company includes Accenture plc (a Company
incorporated in the Republic of Ireland) “Accenture” and any Affiliate of or
successor entity of Accenture plc;

•
“Associated Company” means any Legal Entity (other than the Company) which is in
the Group;

•
“Control” means the ability to direct the affairs of another whether by way of
contract, ownership of shares or otherwise howsoever, and “Controls” and
“Controlled” shall be construed accordingly;

•
“Further Retirement Agreement” means a Further Retirement Agreement to be
entered into by the Employee on the Retirement Date in accordance with the
provisions of Clause 7 and in the form appearing in the Schedule to this
Agreement (marked with the letter “K”);

•
“Group” means the Company a subsidiary or holding company for the time being of
the Company or an Affiliate of any of the foregoing from time to time;

•
“Holding Company” or “Subsidiary” shall have the meanings ascribed to them by
s1159 Companies Act 2006 (as amended);

•
“Legal Entity” means any body corporate or partnership or unincorporated
association carrying on a trade or other activity with or without a view to
profit;

•
“Legacy Accenture” means the worldwide business which was, as at 18 April 2001,
conducted through the Accenture Partners Société Co-operative and the member
firm inter firm organisation structure;

•
“Particular Complaints and/or Proceedings” means those claims for or in relation
to any of the matters listed in Part A of the Schedule to this Agreement (marked
with the letter “C”);

•
“Statutory Employment Protection Claim” means claims for or in relation to any
of the matters listed in Part B of the Schedule to this Agreement (marked with
the letter “C”); and






--------------------------------------------------------------------------------





•
“Statutory Redundancy Payment” means the Employee’s entitlement (if any) to a
statutory payment under s.135 Employment Rights Act 1996.






--------------------------------------------------------------------------------





SCHEDULE “I”


[REDACTED]





--------------------------------------------------------------------------------






SCHEDULE “J”
[REDACTED]





--------------------------------------------------------------------------------






SCHEDULE “K”
[REDACTED]



